DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to communication filed 12/10/2018.
Claims 1-23 are pending and have been examined.

Reasons for Allowance
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the primary reason for allowance is because although dishwashers having detergent dispensers with a plurality/multiple detergent units sharing a common door/cover, a carrier driver, and a dispensing outlet are widely known, as shown by Gadini et al. (US 2011/0087367 A1), Jowett et al. (US 2005/0236420 A1) or Hofte et al. (US 8,613,891 B1); and it is further generally known to remove packaging from individual detergent units, as shown by Morgan et al. (US 2004/0065670 A1); the prior art of record does not teach, suggest or motivate a detergent carrier including a plurality of detergent units, each of the detergent units including a door movable between an open and a closed position, wherein when one of the plurality of dispensing units is proximate the dispensing outlet the door of the one of the plurality of dispensing unit is open, otherwise the door is closed, in the context of claim 1.  The benefit of Applicant’s claimed inventive feature is the ability to seal each loading opening of each detergent unit individually (Applicant’s Specification filed 12/10/2018 at ¶ [0005]).
Regarding claim 17, independent claim 17 recites all the allowable subject matter indicated in claim 1 above and is therefore allowed for the same reason.
Regarding claim 21, independent claim 21 is drawn to a detergent dispenser positioned to dispense detergent into a household appliance and recites all the allowable subject matter indicated in claim 1 above and is therefore allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Gadini et al. (US 2011/0087367 A1), Jowett et al. (US 2005/0236420 A1) or Hofte et al. (US 8,613,891 B1)  - note related driven carriers for multiple dispensing units that are installed in a common housing, detergent dispensed by rotation to a common dispensing outlet that exposes or forces out interiors of dispensing unit.
Morgan et al. (US 2004/0065670 A1) – note individually sealed detergent units that have wrappers removed at dispensing outlet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711